        Case 2:18-cv-00160-SU         Document 173-1          Filed 02/24/21   Page 1 of 1




 J. Morgan Philpot, Esq.
 (Oregon Bar No. 144811)
 JM PHILPOT LAW, PLLC
 1063 East Alpine Drive,
 Alpline, UT 84004
 (801) 428-2000
  morgan@jmphilpot.com
  Attorney for Plaintiffs


                  IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF OREGON

  D. JEANETTE FINICUM, ET AL.

                                                Plaintiffs,

  v.                                                          CASE NO: 2:18-CV-00160-SU

  UNITED STATES OF AMERICA, ET AL.                                   PROPOSED
                                                                  ORDER GRANTING
                                                                ENARLGEMENT OF TIME
                                             Defendants.


                                      PROPOSED ORDER

       This Matter, having come before the Court on Plaintiffs’ Consent Motion for Extension of

Time for Plaintiff to Respond to State Defendants’ Objections to the Magistrate’s Findings and

Recommendations (ECF No. 169), and it appearing, that the Motion is uncontested and should be

granted for good cause shown, it is hereby

       ORDERED, ADJUDGED AND DECREED that the Plaintiffs’ Consent Motion for

Extension of Time for Plaintiff to Respond to State Defendants’ Objections to the Magistrate’s

Findings and Recommendations is granted and the Plaintiffs shall have until March 2, 2021 to

file any such Response. This cause continues.

       SO ORDERED

ENTERED this _____ day of ___________, 2021.

                                                         _______________________________
                                                         MICHAEL W. MOSMAN
                                                         United States District Judge
                                                  1
